DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner acknowledges the instant application is a continuation of International Application No. PCT/JP2018/037397, filed 05 October 2018, which claims priority to U.S. Provisional 62/573,344, filed 17 October 2017, and has been accorded the earliest effective file date.

Status of Claims
In response to communications filed on 16 April 2020, claims 1-4 are presently pending in the application, of which, claims 1 and 4 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 April 2020 and 02 June 2020, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 16 April 2020, have been reviewed and accepted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The claim fails to provide an essential element, aside from a pre-amble statement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-3, under Step 2A claims 1-3 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
Wherein the information processing apparatus accesses one of the plurality of databases, and based on an access result, accesses another one of the plurality of databases.
These limitations recite certain methods of mental processes, such as concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a step where a plurality of databases are accessed. This represents an observation in which different computers communicate with one another which is an observation and falls under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with  integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-3 also do not integrate the abstract idea into a practical application. Notably, claims 2-3 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-3 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level  recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-3 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-3 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Regarding claims 1-3, under Step 2A claims 1-3 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 4 as representative, claim 1 recites: 
a communication unit that accesses a plurality of external databases;
a control unit that obtains information from external databases through the communication unit; and 

These limitations recite certain methods of mental processes, such as concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a step where a plurality of databases are accessed. This represents an observation in which different computers communicate with one another which is an observation and falls under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 4 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 4 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 4 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 4, taken individually or as a whole the additional elements of claim 4 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 4 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 4 do not add anything further than when they are considered individually.
In view of the above, representative claim 4 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Song, Yoo-Mee, et al (U.S. 2011/0078184 and known hereinafter as Song).

As per claim 1, Song teaches an information processing apparatus accessible to a plurality of databases, wherein the information processing apparatus accesses one of the plurality of databases, and based on an access result, accesses another one of the plurality of databases (e.g. Song, see paragraphs [0096-0100], which discloses a mobile terminal may connect to the network through a wireless communication unit that connects a plurality of servers and searches databases to retrieve information.). 

As per claim 2, Song teaches the information processing apparatus as claimed in claim 1, wherein the information processing apparatus is mounted on a vehicle, wherein the information processing apparatus further comprises: 
a communication unit that accesses a first database of the plurality of databases,
the first database storing information on crimes (e.g. Song, see paragraphs [0096-0100], which discloses a mobile terminal may connect to the network through a wireless communication unit that connects a plurality of servers and searches databases to retrieve information.), 
a display unit that displays at least a part of the information obtained from the first database (e.g. Song, see paragraphs [0003-0004], which discloses terminals may be a personal computer, a mobile phone, etc., where the terminal can be used for capturing images or videos, reproducing music or video files, or receiving signals, and where the terminals may be vehicle mountable terminals.), and 
a control unit that controls the communication unit and the display unit (e.g. Song, see paragraphs [0050-0054], which discloses a control that communicates with a communication unit and the display unit), and
(e.g. Song, see paragraphs [0003-0004], which discloses terminals may be a personal computer, a mobile phone, etc., where the terminal can be used for capturing images or videos, reproducing music or video files, or receiving signals, and where the terminals may be vehicle mountable terminals.). 

As per claim 3, Song teaches the information processing apparatus as claimed in claim 2, further comprising: 
a positioning unit that obtains information on a current position of the vehicle (e.g. Song, see paragraph [0039], which discloses the location information module that checks or acquires a location or position of the mobile terminal, such as a GPS system.),
wherein, when the vehicle has arrived at a location within a predetermined range of a destination, the control unit changes contents to be displayed on the display unit, based on information obtained from the plurality of databases (e.g. Song, see paragraphs [0007-0008, 0047-0050], which discloses a display unit that displays the search results based on user input unit and a controller that searches for information from one or more contact information stored from one or more servers.). 

As per claim 4, Song teaches an information processing apparatus comprising: 
a communication unit that accesses a plurality of external databases (e.g. Song, see paragraphs [0096-0100], which discloses a mobile terminal may connect to the network through a wireless communication unit that connects a plurality of servers and searches databases to retrieve information.); 
a control unit that obtains information from the external databases through the communication unit (e.g. Song, see paragraphs [0096-0100], which discloses a mobile terminal may connect to the network through a wireless communication unit that connects a plurality of servers and searches databases to retrieve information.); and 
a display unit that displays the information obtained by the control unit, wherein the communication unit, the control unit, and the display unit are mounted on a vehicle (e.g. Song, see paragraphs [0003-0004], which discloses terminals may be a personal computer, a mobile phone, etc., where the terminal can be used for capturing images or videos, reproducing music or video files, or receiving signals, and where the terminals may be vehicle mountable terminals.), and 
wherein the display unit displays the information within a visual field of a driver of the vehicle (e.g. Song, see paragraphs [0007-0008, 0047-0050], which discloses a display unit that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                             December 4, 2021